 Case 2:17-cv-00896 Document 110 Filed 01/25/21 Page 1 of 4 PageID #: 1040



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


KRISTOPHER DOTSON, individually
and on behalf of similarly
situated persons,

          Plaintiffs,

v.                                        Civil Action No. 2:17-cv-00896

P.S. MANAGEMENT, INC.,
PFC, INC., P.S. II,
INCORPORATED, and
P.S. III, INC.,

          Defendants.


                                  ORDER


          Pending are the plaintiffs’ motion to release

settlement funds to the beneficiary of a deceased plaintiff (ECF

No. 108), and the plaintiffs’ motion to seal an unredacted copy

of a birth certificate (ECF No. 109), both filed on January 22,

2021.


          Pursuant to the parties’ settlement agreement approved

by the court, the defendants are to issue a check to opt-in

plaintiff Joshua Rice in the amount of his pro rata share of the

settlement.   See ECF No. 87-1; ECF No. 87-2; ECF No. 90.          The

court is informed that Mr. Rice is recently deceased.           See ECF

No. 107; ECF No. 108.     In a previous order, the court stated
 Case 2:17-cv-00896 Document 110 Filed 01/25/21 Page 2 of 4 PageID #: 1041



that, in the event that an opt-in plaintiff has died, it would

consider entering an order directing that the payment be made to

the deceased opt-in plaintiff’s beneficiaries, provided the

parties apprise the court of the putative beneficiaries’

identities and sufficiently assure the court of the basis for

their status as beneficiaries.      See ECF No. 101.


          Pursuant to the court’s previous order, the

plaintiffs’ first motion requests that the court enter an order

directing the defendants to issue a check to Emilea Maxwell, the

legal guardian of T.M., a minor and the putative beneficiary of

Mr. Rice, and they provide documentation to support a

determination that T.M. is the proper beneficiary of the

settlement check.    See ECF No. 108-1.      The defendants do not

oppose the motion so long as the court’s order states that any

other person is barred from seeking the funds from the

defendants in the future.     See ECF No. 108.      Thus, the

plaintiffs ask that the court’s order state that Ms. Maxwell is

the proper recipient and that T.M. is the proper and sole

beneficiary of the settlement funds at issue and that any other

claims to the funds are barred.       See id.


          Based on the documentation submitted by the

plaintiffs, the court finds that Ms. Maxwell is the proper

recipient and that T.M. is the proper and sole beneficiary of



                                    2
 Case 2:17-cv-00896 Document 110 Filed 01/25/21 Page 3 of 4 PageID #: 1042



the settlement funds to be distributed to Mr. Rice and that any

other claims to those funds are thus barred, cf. In re Baycol

Prods. Litig., 616 F.3d 778, 784-85 (8th Cir. 2010) (explaining

that “the primary beneficiary of an unprobated intestate estate

which need not be probated” is a substitutable successor for

purposes of Fed. R. Civ. P. 25(a)); accord Sinito v. U.S. Dep’t

of Justice, 716 F.3d 512, 516 (D.C. Cir. 1999).


          In their second motion, the plaintiffs request that

the court seal an unredacted copy of T.M.’s birth certificate,

which the plaintiffs’ have filed in support of the motion to

release settlement funds to T.M.        See ECF No. 109.    The

plaintiffs represent that the defendants do not oppose the

motion, see id., and the court notes that the redactions on the

unsealed version of the birth certificate, also filed with the

court, redact only birth dates and T.M.’s full name, see ECF No.

108-1 at 7, in accordance with LR Civ P 5.2.1.


          Accordingly, it is ORDERED that:


          1. The plaintiffs’ motion to seal an unredacted copy of

             a birth certificate (ECF No. 109) be, and hereby it

             is, granted;


          2. the Clerk is directed to seal the unredacted version

             of T.M.’s birth certificate (ECF No. 109-1);



                                    3
 Case 2:17-cv-00896 Document 110 Filed 01/25/21 Page 4 of 4 PageID #: 1043



          3. the plaintiffs’ motion to release settlement funds

             to the beneficiary of the deceased plaintiff (ECF

             No. 108) be, and hereby it is, granted; and


          4. the defendants are directed to issue a check in the

             amount calculated for Mr. Rice to Ms. Maxwell.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: January 25, 2021




                                    4
